UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No._)* TITAN MACHINERY INC (Name of Issuer) Common Stock (Title of Class of Securities) 88830R101 (CUSIP Number) 12/31/2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: T Rule 13d-1(b) £ Rule 13d-1(c) £ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this formwith respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be ''filed'' for the purpose of Section 18 of the Securities Exchange Act of 1934 (''Act'') or otherwise subject to the of that section of the Act but shall be subject to all other provisions of the Act (however, liabilities see the Notes.) CUSIP No. 88830R101 13G Page2 of 7 Pages 1. NAME OF REPORTING PERSON I.R.S. INDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Huber Capital Management, LLC 20-8441410 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) £ (b) £ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10. CHECK BOX IF THE AGGREGRATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*£ 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.19% (see reponse to Item 4) 12. TYPE OF REPORTING PERSON* (see instructions) IA *SEE INSTRUCTIONS BEFORE FILLING OUT Page 3 of 7 Pages Item 1(a). Name of Issuer: TITAN MACHINERY INC Item 1(b). Address of Issuer's Principal Executive Offices: 644 East Beaton Drive West Fargo, ND 58078-2648 Item 2(a). Name of Persons Filing: Item 2(b). Address of Principal Business Office, or if None, Residence: Item 2(c). Citizenship Huber Capital Management, LLC 2321 Rosecrans Ave., Suite 3245 El Segundo, CA90245 (Delaware) Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 88830R101 Page 4 of 7 Pages Item 3. If This Statement Is Filed Pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), Check Whether the Person Filing is a: (a) £ Broker or dealer registered under Section 15 of the Exchange Act (15 U.S.C 78o). (b) £ Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in Section 3(a)(19) of the Exchange Act (15 U.S.C. 78c). (d) £ Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) T An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) £ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) £ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) £ A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) £ Group, in accordance with §240.13d-1(b)(1)(ii)(J). If this statement is filed pursuant to Rule 13d-1 (c), check this box.£ Page 5 of 7 Pages Item 4.
